DETAILED ACTION
Drawings
The replacement drawings were received on 1/14/22.  These drawings are accepted and overcome the previous objections.
Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:
Claim 6: line 2, delete one instance of “comprises”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 19-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 was amended to recite “each of the plurality of tips is capable of extruding or pushing out cosmetic product”; however, this language is not in applicant’s disclosure. While the elected device can comprise a compressible reservoir that upon compression extrudes or pushes cosmetic product out of the tips, the tips themselves are not capable of extruding or pushing out cosmetic on their own as applicant appears to claim. Therefore this language is new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: recites “a cosmetic product” in line 2 and then in the last clause also recites “a cosmetic product” making it unclear how many cosmetic products are being claimed. This claim also recites “each of the plurality of tips is capable of extruding or pushing out cosmetic product” without reciting any type of structure for accomplishing this making it unclear what exactly applicant is attempting to claim because no 
Claim 6: recites “additional tips” but claim 1 requires that the tips have to extend in a single line and these “additional tips” are not in the single line making it unclear what exactly is being claimed. Clarification or correction is requested.  
Claim 9: recites “the tip” in line 2 without clearly referring back to the “plurality of tips” set forth in claim 1 and then in line 3 recites “the tips” without referring back to the plurality or “the tip” of line 2. Clarification or correction is requested.  
Claim 11: recites “said reservoir” without antecedent basis. 
Claim 19: recites “the tip” in the last lines without clearly referring back to the plurality of tips already set forth in claim 1. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20: recites “such that the cosmetic product can be extruded through one of the plurality of tips”; however, this directly conflicts with claim 1 which appears to require that the cosmetic be extruded through each tip of the plurality of tips. Therefore this claim is of improper dependent form for not including all the limitations of the preceding claim from which it depends because it directly conflicts with claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(a)(1): the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 10-11, and 19-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Meyer (US 2819723).
Claim 1: Meyer discloses an instrument for dying hair, which would include “drawing eyebrows” since this is essentially applying hair dye to eyebrows with the hair dye being the cosmetic product (Col 1, 55-65), the instrument comprising: a hollow body (see annotations) bearing an application element at one end of the hollow body (see annotations), the application element comprises a plurality of tips (21) arranged in a single longitudinal row along the longitudinal axis of the instrument (see annotations), wherein a base of each tip of the plurality of tips is connected to the application element and each tip comprises a dispensing passageway (24 & 28; Col 3, 45-60) so it is “capable of extruding or pushing out cosmetic product” as best understood. The application element is connected to the hollow body and the cosmetic product is housed in a pair of collapsible reservoirs (8 & 9) for drawing on hair and the skin attached thereto so the cosmetic when dispensed is in contact with the application element and the cosmetic is capable of being “extruded or pushed through each of the plurality of tips”. 

    PNG
    media_image1.png
    523
    695
    media_image1.png
    Greyscale

Claim 4: Meyer discloses the tips to include at least two or three (see Figs 4-5). 
Claim 5: Meyer discloses the instrument further comprising a brush or comb (20) arranged on the hollow body through the application element (see Fig 4). 
Claims 10-11: Meyer discloses the hollow body is separable into two pieces to generate a distal section (Fig 8) and a proximal section (portion with lids 7, see Fig 4) with the proximal section comprising the application element and the distal section comprising the remaining part of the instrument (see Figs 4 & 8). The hollow body comprises a pair of removable reservoirs (8 & 9). 
Claim 19: Meyer discloses the hollow body (see annotations) including a pair of collapsible interior reservoirs (8 & 9) for moving the cosmetic product through the hollow body to the plurality of tips for dispensing (Col 3, 45-65).
Claim 20: Meyer discloses the hollow body (see annotations) including a pair of reservoirs (8 & 9) inside the hollow body and the reservoirs comprise the cosmetic product (Col 3, 45-65) and the reservoirs are in operable communication with the application element to allow the cosmetic product to be extruded through the plurality of tips (see Figs 4-5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-11, as best understood, is/are rejected under 35 U.S.C. 103 as obvious over Frymire (US 9820552) in view of Caulier (FR 3007256) and Politzer (US 3237630). 
Claims 1 and 4: Frymire discloses an instrument (see Fig 2B) that can be used to draw eyebrows if one desired to do that with it; the instrument comprising: a hollow body (1) bearing an application element (4) at one of the ends of the hollow body (see Figs 1-3) and which bears a plurality of tips or bristles arranged in a series of lines along the longitudinal axis and the base of each tip/bristle is connected to the application element (see Fig 1C) and the application element is removably connected to the hollow body (see Fig 1C). A cosmetic product reservoir (7; Col 2, 1-15) including cosmetic product is arranged inside the hollow body so as to be in contact with the application element.
Frymire discloses the invention essentially as claimed except for the tips of the mascara applicator being formed in only one single longitudinal row along the longitudinal axis and each of the tips being able to dispense the cosmetic product. Frymire, however, does disclose providing various different cosmetic applicators in the housing in order to allow a user to apply different makeup with one device. 

Modified Frymire discloses the invention essentially as claimed except for the eyebrow applicator being joined to an integral dispensing reservoir with holes in the tips in order to automatically dispense the cosmetic product from the applicator instead of having to dip the applicator in the cosmetic product. Politzer, however, discloses an applicator for eyelash makeup and teaches that it is old and well known to provide the as a solid member disposed in the reservoir of cosmetic (see Fig 6) or to provide the application member with a series of openings in the applicator tips (see Fig 10) with the application member disposed on the reservoir directly in order to allow for easier dispensing of the cosmetic product during use. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the mascara/eyebrow applicator of modified Frymire by providing the application member with a series of dispensing openings in the tips with the application member removably secured to a compressible reservoir of the cosmetic in view of Politzer in order to make 
Claim 3: the proposed modification is to provide the applicator member of Caulier within the casing of Frymire and Caulier discloses the tips to comprise elastomeric material [0010]. 
Claim 5: Modified Frymire discloses the invention of claim 1 and Frymire further discloses a comb arranged in/on the hollow body (see annotations). 

    PNG
    media_image2.png
    464
    313
    media_image2.png
    Greyscale

Claims 6-7: Modified Frymire discloses the invention of claim 1 and discloses the invention essentially as claimed except for two additional tips arranged longitudinally at the anterior of the application element. 

Claim 8: Modified Frymire discloses the invention of claim 1 and Frymire further discloses an additional device having a brush at one end and a sponge at its opposite end (see annotations) housed inside the hollow body. 
Claim 9: modified Frymire discloses the invention of claim 1 and the proposed modification is to provide the applicator of Caulier in the housing of Frymire. Since Caulier discloses the diameter of each tip to be between 0.4-1mm [0012], a height or length of each tip being 2-4mm [0005], and the row of tips extending over a length of about 0.5-2mm [0012]. So modified Frymire discloses the tips to have a diameter of 0.4-1mm, a length of each tip being 2-4mm and extending over a length of 0.5-2mm. 
Modified Frymire discloses the invention essentially as claimed except for the length/height of each tip being about 5-7mm and the row extending along about 3-10mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Frymire by making each tip with a length of 5-7mm and the row extending about 3-10mm, since it has been held by the . See MPEP 2144.04(IV)(A). 
Claims 10-11: Modified Frymire discloses the invention of claim 1 and Frymire further discloses the hollow body being separable into at least two parts (see Figs 1-3) which can be defined as a proximal section and a distal section with the proximal section bearing the application element (4) and the distal section making up the rest of the instrument, as well as an interchangeable reservoir (7; Col 2, 1-15) containing the cosmetic product (Col 2, 1-15) with the reservoir being in communication with the application element when it is inserted into the reservoir (see Figs 1-3). 
Response to Arguments
Applicant’s arguments fjled 1/14/22 have been considered but are moot because the new ground of rejection does not rely on the references as applied above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772